Case 3:14-cv-02890-BAS-RBB Document 50-1 Filed 01/08/20 PagelD.7041 Page 1 of 2

 

 

 

 

DA SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
CO CENTRAL OEAST ONORTH  OSOUTH
DATE AT M.
PRESENT: HON , JUDGE PRESIDING, DEPARTMENT
CLERK REPORTER CSR#

 

 

REPORTER'S ADDRESS: P.O. BOX 120128, SAN DIEGO, CA 92112
THE PEOPLE OF THE STATE OF CALIFORNIA

 

DEPUTY DISTRICT ATTORNEY / DEPUTY ATTORNEY GENERAL

 

 

 

 

 

vs.
DEFENDANT ATTORNEY FOR DEFENDANT (PD / APD / OAC / RETAINED)
VIOLATION OF P.O.
ENH(S) INTERP. OATH ON FILE / SWN.
PRIOR(S) LANGUAGE

 

 

 

 

DEFENDANT [] PRESENT (1 SELF REPRESENTED [J] NOTPRESENT [] NOT PRODUCED

PROB. REV. [] DEFENDANT ADVISED OF RIGHTS AND ADMITS / DENIES A VIOLATION OF PROBATION . [J WAIVES HEARING.
PROBATION IS / REMAINS: FORMALLY / SUMMARILY [] REVOKED [] REINSTATED [J MODIFIED 1) CONT. 1] SAME CONDITIONS [J TERMD. [7] EXT. TO:

JUDGMENT [J WAIVES ARRAIGNMENT. [] ARRAIGNED FOR JUDGMENT. [1] IMPOSITION / EXECUTION OF SENTENCE IS SUSPENDED.

[J PROBATION IS: [] DENIED [] GRANTED____ YEARS (FORMAL /TO COURT) TO EXPIRE . [J CONVERTS TO PROB. TO COURT ;

(1 COMMITMENT TO SHERIFF FOR DAYS. STAYED TO / PENDING SUCCESSFUL COMPL. OF PROBATION. L] PAROLE NOT TO BE GRANTED.
(1 PERFORM C1 DAYS PSP. [J HOURS VOL. WORK AT NONPROFIT ORG. SUBMIT PROOF TO PROBATION / COURT BY 5

OC 4™ AMENDMENT WAIVER: IMPOSED. / REMAINS IN EFFECT. / DELETED. [] PROTECTIVE ORDER: ISSUED. / REMAINS IN EFFECT. / MODIFIED. / TERMINATED.

(0 FURTHER CONDITIONS ARE SET FORTH IN PROBATION ORDER. [] WORK FURLOUGH, REPORT: TO 5600 OVERLAND AVE. STE 190, SAN DIEGO 8:00 A.M.
(1 COMMITMENT TO [] CA. DEPT. OF CORRECTIONS & REHAB. [] DIVISION OF JUVENILE JUSTICE [] SAN DIEGO COUNTY SHERIFF (PC1170(h)/2057) ON
COUNT _—~ CODE & NO. FOR LOWER / MIDDLE / UPPER / INDETERMINATE TERM OF YEARS / MONTHS / TO LIFE.
1 EXECUTION OF CONCLUDING []_____s DAYS _[J]____ MONTHS []_____ YEARS OF SENTENCE IS SUSPENDED, DURING WHICH TIME THE DEFT. SHALL BE SUBJECT
TO MANDATORY SUPV. BY THE PROB. DEPT. (PC1170(h)(5)(b)). TERMS AND CONDITIONS SET FORTH IN THE ORDER GRANTING MANDATORY SUPV. (CRM-255).

CO PER PC1170(d) 1] PER WI1737 (1 PRINCIPAL COUNT. [] STIPULATED SENTENCE. LJ NO EARLY RELEASE OF ANY TYPE AUTHORIZED.

 

 

 

 

(J SENTENCE PER PC667(b)-(i)/1170.12. [] NOTICE OF FIREARMS PROHIBITION GIVEN PER PC29805. DAYS CREDIT FOR TIME SERVED

C1 NO VISITATION PER PC1202.05. VICTIM IS UNDER 18 YRS. OF AGE. DA TO COMPLY WITH NOTICES. LOCAL

C] TESTING: (] COMPLIANCE WITH PC296 VERIFIED. [] DNA (PC296) [1 HIV (PC1202.1) OO STATE INST.

(1 DEFENDANT ADVISED RE: PAROLE / APPEAL RIGHTS. (J REGISTER PER LJ PC290 [1 HS11590 [] PC457.1 [J PC186.30 OO PC4019 [2/4]

CJ DEFENDANT TO PAY: FINE OF $ INCLUDING PENALTY ASSESSMENT, PLUS THE FOLLOWING: — PC4019 [2/2]

(1 INSTALLMENT/ACCOUNTS RECEIVABLE FEE (PC1205(e)) $ . EJ] DRUG PROGRAM FEE (HS11372.7) $ ‘ P4019 (b)(1)o)(1). [2/2]

Co LAB ANALYSIS FEE (HS11372.5) $ . CI THEFT FINE (PC1202.5) $ ___. PC4019(b)(2)/(c)(2) limited [2/4]

[1 COURT OPERATIONS ASSESSMENT (PC1465.8] $ . LJ CRIM JUSTICE ADMIN FEE (GC29550 et seq.] $ OO PC2933(e)(1) [1/1]

[C1 CRIMINAL CONVICTION ASSESSMENT (GC70373) $ . [J SEX OFFENDER REG. FINE (PC290.3) $ ‘ PC2933(e)(3) disqualified /2/4)

PROB. HAVING BEEN FORMALLY REVOKED, THE PREVIOUS REST. FINE OF $ , SUSP. PER PC 1202.44, IS NOW DUE. PC2933.1 [15%]

[J RESTITUTION FINES: $ (PC1202.4(b)) PLUS 10% (PC1202.4(I)) FORTHWITH (PC2085.5) SESISENTIAL TREATMENT
$ (PC1202.44/PC 1202.45) SUSPENDED UNLESS PROBATION/PAROLE/SUPERVISION REVOKED.

EJ RESTITUTION TO VICTIM(S) PER P.O.'S REPORT / RESTITUTION FUND (PC1202.4(f)) $ / IN AN AMOUNT TOTAL GREDITS

TO BE DETERMINED. [J] JOINT & SEVERAL. [] AT COMBINED RATE OF $ PER MONTH TO START 60 DAYS AFTER RELEASE / ON

[1] REPORT TO (J PROBATION [1] REVENUE & RECOVERY [] COURT COLLECTIONS [] FORTHWITH. EJ WITHIN 72 HRS. OF RELEASE FROM CUSTODY:
PROCEEDINGS SUSPENDED [J PER PC1368, MENTAL COMPETENCY. (SEE BELOW FOR DATES OF EXAMINATION AND HEARING.)
FUTURE HEARINGS WAIVERS: 1 TIME FOR JUDGMENT. [1] PRESENCE FOR RESTITUTION HRG. [] REFERRED FOR DIAGNOSTIC EVAL. PER PC1203.03. / WI707.2.

 

 

 

CONT. TO /SET FOR AT IN DEPT. ON MOTION OF COURT / DDA/ DEFT. / PROB. OFFICER.
CJ TO BE HEARD CONCURRENTLY WITH PRELIMINARY HEARING IN CASE i C1 TO TRAIL CASE(S)
CUSTODY STATUS [J DEFENDANT REMANDED TO CUSTODY OF SHERIFF [] WITHOUT BAIL. [J WITH BAIL SET AT $ ,
CL MAY BE RELEASED TO REP. OF PD / PROB./APPROVED RES. TREATMENT PROG. LC] STAY/ SERVE BAL. OF CUST. (] WHEN BED AVAIL. [] AFTER CUSTODY.
( DEFT. ORDERED RELEASED FROM CUSTODY [] ON PROBATION. [] ON OWN/ SUPERVISED RECOGNIZANCE. [] ON DEJ. _[] ON MANDATORY SUPERVISION.
[1] DEFENDANT TO REMAIN AT LIBERTY [] ON BOND POSTED $ . [JON PROBATION. [J ON DEJ. [J ON OWN/ SUPERVISED RECOGNIZANCE.
BONDS / WARRANTS [J BENCH WARRANT TO ISSUE, BAIL SET AT $ . () COUNSEL REPORTS NO CONTACT WITH DEFENDANT.
CJ SERVICE FORTHWITH. [] ORDERED WITHHELD TO . LJ) BENCH WARRANT ISSUED / ORDERED IS RECALLED / RESCINDED.
(1 DECLARATION OF NON-COLLUSION & RE-ASSUMPTION OF LIABILITY FILED. [J BAIL FORF. IS SET ASIDE. C1] BAIL [J REINSTATED [1] EXONERATED L] FORFEITED
[1] UPON PAYMENT OF COURT COST $ WITHIN 30 DAYS. [] COST WAIVED. BOND AMT $ BOND NO.
BOND COMPANY AGENT

 

 

OTHER (ALL PROPERTY IMPOUNDED, SEIZED, OR HELD IN CUSTODY IN THIS CASE TO BE DISPOSED OF PER POSSESSING AGENCY'S POLICY.
(1 PROBATION: PREPARE SUPPLEMENTAL REPORT. / SUBMIT POST-SENT. REPORT TO CDCR PER PC1203c. [] SEE ATTACHED MINUTES FOR ADDITIONAL ORDERS.

 

 

 

[J CONCURRENT WITH / CONSECUTIVE TO: CLERK: [] REGISTRAR OF VOTERS. [] DMV ABSTRACT B.A.C.
Date: ATTEST A TRUE COPY, Clerk of the Superior Court by , Deputy
Distribution by on to JAIL DEFT. ATTY. PROS. PROB. R&R Other:

SDSC CRM-002B (Rev. 4/14) FELONY MINUTES — PRONOUNCEMENT OF JUDGMENT
Case 3:14-cv-02890-BAS-RBB Document 50-1 Filed 01/08/20 PagelD.7042 Page 2 of 2

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
[] Central Division 0 East County Division O North County Division O South County Division
CASE # _SCD230596 PEOPLE vs. FLORENCIO DOMINGUEZ DATE: _ 1/7/20

SUPPLEMENTAL MINUTES

 

The Court finds defendant has 99 days of excess credits -- credits above the term that he would be required to serve.
The Court notes that defendant requests a hearing for a shorter parole term.

The Court concludes that the 99 days excess credits are to be applied to reduce whatever parole term is set.

Restitution - Defendant is entitled to a reduction of this amount for any payments he has previously made.

The Court recommends that if the defendant seeks to move to another state or jurisdiction, such a move should be allowed
even if there are unpaid financial obligations.

Date: ATTEST A TRUE COPY, Clerk of the Superior Court by Deputy
Distribution by: on to: Jail Deft. Atty. Pros. Prob. R&R Interpreter Assessment Other:

SDSC CRM-235 (New 7/09) MISDEMEANOR SUPPLEMENTAL MINUTES Page of
